Title: From Benjamin Franklin to Durival, 24 July 1782
From: Franklin, Benjamin
To: Durival, Jean-Baptiste Luton


Sir,
Passy, July 24. 1782
Being much oppress’d by the Heat of this Weather, I dare not attempt the Journey to Versailles. I therefore send my Grandson, who will affix my Seal to the Instruments, and bring that which appertains to me. I am to request at the same time that you would give Directions to the Tresor Royal, &c, for Returning to me all the Promises I have heretofore given for the Sums now compris’d in the Instrument. With great and sincere Esteem, I have the honour to be Sir, Your most obedient and most humble Servant
B Franklin
M. Durivall
 
Endorsed: Le 24. Juillet 1782/.— repondu verbalement à M. franklin Petit fils, à qui jai remis— l’Expédon. [Expédition] du contrat pour M franklin.
